DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claim 18 are objected to because of the following informalities:
In claim 18, " wherein th light " in line 1, should be changed to – wherein the light --. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 8, claim recites in lines 2-3 the limitation "the position of alignment".
As to claim 11, claim recites in line 1 the limitation “the at least one jaw".
As to claim 15, claim recites in lines 1-2 the limitation "the tube retainer'' and "the channel".
There is insufficient antecedent basis for this limitation in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14, 15, 17 and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by TOSHIO et al. (JP 1137930A)(hereinafter TOSHIO)[cited in the IDs filed by the applicant] .

As per claims 1 and 19, Toshio discloses a hand held device for monitoring at least one parameter of a fluid specimen (blood in tube; paragraphs [0060],[0062]) obtained from a patient (during dialysis (obtained from a patient; paragraph [0062]), comprising: 
a fluid conduit holder comprising a clamp configured to position a fluid conduit, which holds the fluid specimen-obtained from the patient, in a position for optical analysis (fluid conduit holder 35, 36, 37, 38 comprising a clamp 35, 36 configured to position a fluid conduit 7, which holds the fluid specimen-obtained from a patient, in position for optical analysis; paragraph [0045]);
 an optical analyzer comprising a tight source and a light detector, the optical analyzer configured to expose the fluid specimen contained within the fluid conduit to an illuminant and measure light received at the detector (optical analyzer 20, 31, 32, 33, 34 comprising a light source 20, 31, 32, 33, 34 configured to expose the fluid specimen 
an optical alignment mechanism mechanically coupling the light source, the clamp, and the light detector together, and configured to align at least the light detector with the fluid conduit at the position for optical analysis (The holding body 30 has a notch, and the LED 32 has a holding piece 35 …page 7)( First, the holding pieces 35 and 36 are opened, the tube 7 is held between these notches, and the screw 38 is held in a state where the tube 7 is held by the tensile force of the spring 37. To make the holding pieces 35 and 36 parallel. Then, the power of the main body 20 is turned on. Then, light is emitted from the LED 32 toward the photodiode 34…page 7).

As per claim 2, Toshio discloses the device of claim 1, and Toshio further discloses comprising: an access device configured to receive the fluid specimen from the patient with the fluid conduit comprising a space contiguous with a body of the patient (figures 1, 2; paragraph [0062]), wherein the fluid conduit comprises tubing attached to indwelling arterial or venous catheters or to an indwelling catheter in a compartment of the body of the patient (tube 7 is connected to a dialysis system; figures 1, 2; paragraph [0062]), and the tubing is configured to hold the fluid specimen in place for the optical analyzer (figures 1, 2; paragraph (00621).

As per claim 3, Toshio discloses the device of claim 2, and Toshio further discloses wherein the incident light travels through walls of the tubing, resulting in absorption of the light by contents of the tubing (transparent tube wall 7 (wherein the 

As per claim 6, Toshio discloses the device of claim 1, and Toshio further discloses wherein the optical alignment mechanism comprises an elongated alignment rail comprising a proximal end and a distal end, and wherein the light detector is located proximate to the proximal end, and the light source is located proximate to the distal end (rail 38, light detector 34 (wherein the optical alignment mechanism comprises an elongated alignment rail comprising a proximal end and a distal end, and wherein the light detector is located proximate to the proximal end, and the light source is located proximate to the distal end); figure 2).

As per claim 7, Toshio discloses the device of claim 1, and Toshio further discloses wherein the optical alignment mechanism comprises a moveable block to locate the fluid conduit at a position of alignment with the light (moveable block 36 (wherein the optical alignment mechanism comprises a moveable block to locate the fluid conduit at a position of alignment with the light); figure 2).

As per claim 8, Toshio discloses the device of claim 1, and Toshio further discloses wherein the fluid conduit holder comprises a conduit retainer configured to position the fluid conduit at the position of alignment (conduit retainer 35 and 36, tube 7 (wherein the fluid conduit holder comprises a conduit retainer configured to position the fluid conduit at the position of alignment); figure 2).

As per claim 9, Toshio discloses the device of claim 8, and Toshio further discloses wherein the conduit retainer is configured to position the fluid conduit at the position of alignment without the incident light passing through any airspace or gap (conduit retainer 35 and 36, tube 7 (wherein the conduit retainer is configured to position the fluid conduit at the position of alignment without the incident light passing through any airspace or gap); figure 2).

As per claim 10, Toshio discloses the device of claim 8, and Toshio further discloses wherein the conduit retainer comprises at least one jaw configured to position the fluid conduit at the position of alignment (conduit retainer 35 and 36, tube 7 (wherein the conduit retainer comprises at least one jaw configured to position the fluid conduit at the position of alignment); figure 2).

As per claim 11, Toshio discloses the device of claim 8, and Toshio further discloses wherein the at least one jaw is configured to clamp and retain the fluid conduit (conduit retainer 35 and 36, tube 7 (wherein the at least one jaw is configured to clamp and retain the fluid conduit); figure 2).
As per claim 14, Toshio discloses the device of claim 1, and Toshio further discloses wherein the fluid conduit comprising a tube, and the optical alignment mechanism further comprises a tube alignment channel and tube retainer which secures the tube (conduit retainer 35 and 36, tube 7 (wherein the fluid conduit 
As per claim 15, Toshio discloses the device of claim 1, and Toshio further discloses wherein the tube retainer secures the tube into the channel (conduit retainer 35 and 36, tube 7 (wherein the tube retainer secures the tube into the channel); figure 2).
As per claim 17, Toshio discloses the device of claim 1, and Toshio further discloses wherein the light source comprises a light emitting diode emitting light for optical absorption analysis of components in the fluid specimen (535 nm LED (wherein the light source comprises a light emitting diode emitting light for optical absorption analysis of components in the fluid specimen); paragraph [0037]).
As per claim 20, Toshio discloses a method for monitoring at least one parameter of a fluid specimen obtained from a patient, comprising: receiving the fluid specimen into the device exposing the fluid specimen to incident light (para 0004); measuring light at a detector in alignment with the fluid specimen; and storing data of the measured light for analysis (para 0037, 0040, 0042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al. in view of SAMSOONDAR et al. (US2002/0167667A1) (herein after SAMSOONDAR)[cited in the IDs filed by the applicant].
As per claim 4, Toshio discloses the device of claim 2, but Toshio does not disclose wherein the optical analyzer is configured to obtain and compare multiple spectral profiles of the light transmitted through the tubing. 
Samsoondar discloses a spectrophotometer for measuring analytes in a blood specimen obtained from a patient and held in a tube (paragraphs [0054] - [0060], [0097] - [01111). Samsoondar further discloses obtaining multiple reference spectra related to different analytes, obtaining a spectrum from the patient sample and comparing the spectra, in order to quantify the analyte present in the patient sample (paragraphs (0054-0060, (0097-01111). 
Therefore, it would have been obvious to one of ordinary skill to configure the device of Toshio to operate in this manner, in order to quantify analytes present in the patient sample, as a diagnostic tool.	

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al. in view of UNIVERSIDADE DO MINHO (WO 2014118601) (herein after UNIVERSIDADE DO MINHO)[cited in the IDs filed by the applicant].

As per claim 5, Toshio discloses the device of claim 1, but Toshio does not disclose wherein the optical analyzer is configured to provide a high-resolution spectral transmittance profile over a broad wavelength range from 300 nm to 1000 nm.
 MINHO discloses an optical system for characterization of fluids obtained from a patient and teaches that high resolution transmission spectra over a wavelength band of 200 -1200 nm are useful as a diagnostic tool (paragraphs [0004], [0013), (0016], (0037], [0038], (0049], [0054),(0070]). 
It would have been obvious to one of ordinary skill to adapt the optical system of Toshio to provide such spectral information, in the interest of collecting spectra useful in diagnosis of a variety of patient maladies, as taught by MINHO. In so doing, it would have been obvious to modify the light source of Toshio to emit light from 200 - 1200 nm (so as to include the recited range), in the interest of providing a source of light that enables transmission (or equivalently, absorption) analysis over the spectrum taught by MINHO as useful for diagnostic purposes.
As per claim 16, Toshio discloses the device of claim 1. Toshio does not disclose wherein the light source comprises a source emitting light from 300 nm to 1000 nm for optical absorption analysis of components in the fluid specimen. 
MINHO discloses an optical system for characterization of fluids obtained from a patient and teaches that high resolution transmission spectra over a wavelength band of 
It would have been obvious to one of ordinary skill to adapt the optical system of Toshio to provide such spectral information, in the interest of collecting spectra useful in diagnosis of a variety of patient maladies, as taught by MINHO. In so doing, it would have been obvious to modify the light source of Toshio to emit light from 200 - 1200 nm (so as to include the recited range), in the interest of providing a source of light that enables transmission (or equivalently, absorption) analysis over the spectrum taught by MINHO as useful for diagnostic purposes.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al. in view of Riley et al (US 2009/0293588) (herein after Riley)[cited in the IDs filed by the applicant].
As per claim 12, Toshio discloses the device of claim 1, but Toshio does not disclose wherein the optical alignment mechanism comprises a rail and at least one moveable block having dovetails attached to the rail. 
Riley discloses an universal bubble detector comprising a plurality of piezoelectric emitter 14a-d mounted on a mount 86 which is connected to a base 90 (rail) (figure 3; paragraph (00801); plurality of piezoelectric receivers 18a-d mounted on a second mount 94 (moveable block) which is connected to the base (plurality of piezoelectric receivers 18a-d mounted on a second mount 94 (moveable block) which is connected to the base; figure 3; paragraph [0080]); and wherein the base 90, a locking member 100 and a spring 98 (optical alignment mechanism) cooperate to slide the 
Therefore, it would be obvious for the skilled person in the art to replace the clip 33 of Toshio with the optical alignment mechanism of Riley. Further, it would be normal practice within the art for attaching the moveable block to the rail to adopt dovetails to the moveable block.

As per claim 13, Toshio and Riley, in combination, disclose the device of claim 12, but Toshio does not disclose wherein the rail and the dovetails are configured to place in alignment a) the light source, b) the fluid conduit, and c) the light detector. Riley discloses an universal bubble detector comprising a plurality of piezoelectric emitter 14a-d mounted on a mount 86 which is connected to a base 90 (rail) (figure 3; paragraph [0080]); plurality of piezoelectric receivers 18a-d mounted on a second mount 94 (moveable block) which is connected to the base (plurality of piezoelectric receivers 18a-d mounted on a second mount 94 (moveable block) which is connected to the base; figure 3; paragraph (0080]); and wherein the base 90, a locking member 100 and a spring 98 (optical alignment mechanism) cooperate to slide the second mount 94 back and forth to accommodate a tubing (base 90, a locking member 100 and a spring 98 (optical alignment mechanism) cooperate to slide the second mount 94 back and 
 Therefore, it would be obvious for the skilled person in the art to replace the clip 33 of Toshio with the optical alignment mechanism of Riley. Further, it would be normal practice within the art for attaching the moveable block to the rail to adopt dovetails to the moveable block.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio et al. in view of UNIVERSIDADE DO MINHO and further in view of Stavridi et al. (US 5341805) (herein after Stavridi)[cited in the IDs filed by the applicant].
As per claim 18, Toshio discloses the device of claim 1, but Toshio does not disclose wherein the light source comprises a light emitting diode emitting ultraviolet light for fluorescence analysis of components in the fluid specimen. MINHO disclose an optical system for characterization of fluids obtained from a patient, and teaches that high resolution transmission spectra over a wavelength band of 200-1200 nm are useful as a diagnostic tool (paragraphs [0004], (0013], [0016), [0037), [0038), (0049], [0054], and [00701), and further teaches that the light source may be a UV-Vis-NIR LED (paragraphs [0034], [0081]). It would have been obvious to one of ordinary skill to adapt the optical system of Toshio to include a UV LED as the light source, in the interest of collecting UV spectra useful in diagnosis of a variety of patient maladies, as taught by MINHO. Stavridi discloses that fluorescence analysis of a patient specimen using UV 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886